******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
              STATE v. ALBINO—CONCURRENCE

   PALMER, J., with whom ZARELLA and ESPINOSA,
Js., join, concurring in the judgment. I agree with the
majority that the judgment of conviction should be
affirmed. I disagree, however, with the majority’s con-
clusion in part II of its opinion that certain conduct and
statements by the prosecutor during closing argument
and cross-examination were improper. In particular, I
am not persuaded that the senior assistant state’s attor-
ney (prosecutor) impermissibly (1) appealed to the
jurors’ emotions, passions and prejudices, (2) impugned
defense counsel by suggesting that a focal point of
the defense was to muddy or obscure the evidentiary
waters, (3) bolstered the credibility of a state’s witness,
(4) argued that, to find the defendant, Jonathan Albino,
not guilty, the jury was required to find that the testi-
mony of the state’s witnesses was ‘‘wrong,’’ and (5)
argued that, under the circumstances, the jury had a
duty to find the defendant guilty. I therefore concur in
the judgment.1
  This court recently has reiterated the standards appli-
cable to appellate review of claims alleging prosecu-
torial impropriety during cross-examination and closing
argument. ‘‘Prosecutorial [impropriety] . . . may
occur in the course of [examining] witnesses . . . and
may be so clearly inflammatory as to be incapable of
correction by action of the court. . . . In such
instances there is a reasonable possibility that the
improprieties . . . either contributed to the jury’s ver-
dict of guilty or, negatively, foreclosed the jury from
ever considering the possibility of acquittal.’’ (Internal
quotation marks omitted.) State v. Medrano, 308 Conn.
604, 611, 65 A.3d 503 (2013).
   ‘‘[P]rosecutorial [impropriety] of a constitutional
magnitude can [also] occur in the course of closing
arguments.’’ (Internal quotation marks omitted.) Id.
‘‘[T]he prosecutor has a heightened duty to avoid argu-
ment that strays from the evidence or diverts the jury’s
attention from the facts of the case. [The prosecutor]
is not only an officer of the court, like every attorney,
but is also a high public officer, representing the people
of the [s]tate, who seek[s] impartial justice for the guilty
as much as for the innocent. . . . By reason of his
office, he usually exercises great influence [over] jurors.
His conduct and language in the trial of cases in which
human life or liberty [is] at stake should be forceful, but
fair, because he represents the public interest, which
demands no victim and asks no conviction through the
aid of passion, prejudice, or resentment. If the accused
[is] guilty, he should [nonetheless] be convicted only
after a fair trial, conducted strictly according to the
sound and well-established rules [that] the laws pre-
scribe. While the privilege of counsel in addressing the
jury should not be too closely narrowed or unduly ham-
pered, it must never be used as a license to state, or
to comment [on], or to suggest an inference from, facts
not in evidence, or to present matters [that] the jury
ha[s] no right to consider.’’ (Internal quotation marks
omitted.) Id., 612.
   ‘‘When making closing arguments to the jury, [how-
ever] [c]ounsel must be allowed a generous latitude in
argument, as the limits of legitimate argument and fair
comment cannot be determined precisely by rule and
line, and something must be allowed for the zeal of
counsel in the heat of argument. . . . Thus, as the
state’s advocate, a prosecutor may argue the state’s
case forcefully, [provided the argument is] fair and
based [on] the facts in evidence and the reasonable
inferences to be drawn therefrom. . . . Moreover, [i]t
does not follow . . . that every use of rhetorical lan-
guage or device [by the prosecutor] is improper. . . .
The occasional use of rhetorical devices is simply fair
argument.’’ (Internal quotation marks omitted.) Id., 611.
   ‘‘Finally . . . the defendant’s failure to object at trial
to each of the occurrences that he now raises as
instances of prosecutorial impropriety, though relevant
to our inquiry, is not fatal to review of his claims. . . .
This does not mean, however, that the absence of an
objection at trial does not play a significant role in the
determination of whether the challenged statements
were, in fact, improper. . . . To the contrary, we con-
tinue to adhere to the well established maxim that
defense counsel’s failure to object to the prosecutor’s
argument when it was made suggests that defense coun-
sel did not believe that it was [improper] in light of
the record of the case at the time.’’ (Internal quotation
marks omitted.) Id., 612. ‘‘Moreover . . . defense coun-
sel may elect not to object to arguments [or questions
during examination] that he or she deems marginally
objectionable for tactical reasons, namely, because he
or she does not want to draw the jury’s attention to
[them] or because he or she wants to later refute that
argument [or line of questioning].’’ (Internal quotation
marks omitted.) State v. Stevenson, 269 Conn. 563, 597,
849 A.2d 626 (2004). Applying these standards to the
conduct of the prosecutor in the present case, the
majority concludes that the prosecutor acted improp-
erly in several respects. I disagree because I believe that
the majority fails to consider the challenged conduct in
context and, in so doing, fails to afford the prosecutor
adequate leeway in advocating on behalf of the state.
   Before identifying my specific points of disagreement
with the majority, it bears emphasis that defense coun-
sel did not object to any of the statements that the
majority deems improper. As I noted, this fact plays a
significant role in our analysis because we reasonably
may infer that defense counsel did not view the com-
ments as objectionable or detrimental when they were
made. It also is important to note that, with one excep-
tion, the Appellate Court determined that the chal-
lenged comments by the prosecutor were not
improper.2 See State v. Albino, 130 Conn. App. 745,
769–72, 777, 24 A.3d 602 (2011). For the reasons that
follow, I believe that the Appellate Court’s analysis and
conclusions are more consistent with the principles
that govern our review of claims of prosecutorial impro-
priety than the analysis and conclusions of the majority.
  I turn first to the majority’s determination that certain
of the prosecutor’s references to the victim, Christian
Rivera, improperly appealed to the jurors’ emotions ‘‘in
that they either focused on factors that had nothing to
do with the defendant’s guilt or innocence or [involved]
overly dramatic language.’’3 Text accompanying foot-
note 2 of the majority opinion. One such alleged refer-
ence involved the following argument by the pros-
ecutor: ‘‘No one asks you to forgive the life that William
Ramos [a key state’s witness and eyewitness to the
victim’s shooting] has led. But are you prepared to say
that if a man commits murder in cold blood in front of
a witness who has a criminal record . . . he can walk
away because the witness has a felon[y] record? Are you
prepared to say that?’’ (Emphasis added.) Subsequently,
the prosecutor stated: ‘‘If . . . Rivera used drugs, if he
sold drugs and he [was] arrested and convicted, he
should go to jail for that. But there’s been nothing pre-
sented in this case that would justify the defendant
taking that nine millimeter pistol and executing him.’’
(Emphasis added.)
    According to the majority, it was improper for the
prosecutor to characterize the defendant’s killing of
Rivera as an execution and a ‘‘murder in cold blood’’
in view of the fact that the evidence adduced by the
defense ‘‘was deemed sufficient to warrant jury instruc-
tions on lesser included offenses inconsistent with a
wholly unprovoked act of brutality that has been
deemed by courts to justify the use of such terms.’’
Part II A 1 of the majority opinion. In reaching this
conclusion, the majority ignores the fact that, although
the defendant claimed that he had killed the victim in
self-defense, the state maintained—and the evidence
was more than sufficient to establish—that the defen-
dant had simply gunned down the unarmed and other-
wise helpless victim, shooting him multiple times from
behind. In arguing to the jury, the prosecutor was enti-
tled to present the state’s view of the evidence, and
because the evidence fully supported a finding that the
defendant murdered the victim in cold blood, more or
less execution style, the prosecutor’s argument to that
effect was not improper.4 Indeed, there was no dispute
that the defendant shot and killed the victim; the only
issue was his intent in doing so. In such circumstances,
it is unreasonable to bar the prosecutor from character-
izing the murder as the state perceived it: a heartless
and wholly unjustified killing that was tantamount to
an execution.
   The majority also takes issue with the following por-
tion of the prosecutor’s closing argument: ‘‘Now . . .
one of the most difficult things about this case, or about
any murder case, is the fact that you don’t know any-
thing about the victim. The defense put in today two
misdemeanor convictions [of the defendant]. You don’t
know anything about that. When you look at the victim
in this photograph, it’s in the indignity of death, isn’t
it? Right? But what you see there is a human being.’’
(Emphasis added.) The prosecutor then argued that the
victim should have been punished if he was found guilty
of using or dealing drugs but that any such criminal
misconduct by the victim did not justify his being shot
and killed. The majority condemns the prosecutor’s
comment ‘‘regarding ‘the indignity of death’ when show-
ing the jury [the victim’s] autopsy photograph,’’ reason-
ing that, ‘‘[b]ecause the lack of dignity in [the victim’s]
appearance has no relevance to the issues in the present
case, this statement would seem [to be] calculated
solely to appeal to the jurors’ emotions.’’ Text accompa-
nying footnote 3 of the majority opinion. It seems to
me, rather, that the prosecutor’s comment merely was
intended to underscore the fact that, although the jury
knew little or nothing about the victim except that he
may have been a drug user or dealer, that he had a
criminal record and that he suffered a violent death,
the jury should not forget that the victim also was a
human being who did not deserve to die at the hands
of the defendant. In any event, the prosecutor’s com-
ment was innocuous and, in my view, cannot fairly be
characterized as improper.5
   The majority next concludes that it was improper
for the prosecutor to assert, during rebuttal closing
argument, that the jury should not be confused or dis-
tracted by the defense strategy of accusing the police of
coercing several state witnesses to provide statements
contradicting the defendant’s claim of self-defense. This
argument is as follows: ‘‘Now . . . like the legal shows
that we talked about, there’s a lot of animal dramas on
[television], right? About a year ago, there was this
show about the creatures of the deep, and they had
talked about sharks, they talked about dolphins and all
the different ways that animals protect themselves in
the water. They had one, and it was very interesting; it
was an octopus. Do you know how the octopus protects
itself in the water? It shoots out ink into the water. Do
you know what happens when you shoot out the ink?
The water gets muddy, and the octopus swims away.
That’s what’s being attempted here. Defense counsel
wants you to focus on the police. She wants me to
say that the police aren’t on trial. Evaluate the police
officers’ conduct. You should. Absolutely, you should.
But don’t lose sight [of] the fact for one second that
the defendant’s on trial. And every moment that you
spend evaluating other people’s conduct is time that
you’re not spending evaluating the defendant’s conduct,
and that’s called a shotgun approach. You shoot it
against the wall, and you hope that something will
stick.’’
   Specifically, the majority concludes that the prosecu-
tor engaged in impropriety, first, by analogizing the
strategy of the defense to an octopus’ defense of shoot-
ing ink into the water and, second, by referring to the
defense strategy as a ‘‘shotgun approach. You shoot it
against the wall, and you hope that something will
stick.’’ The majority maintains that this argument was
improper because it suggested that defense counsel
‘‘employed tactics [that were] intended to mislead the
jury,’’ thereby impugning his integrity. Text accompa-
nying footnote 4 of the majority opinion.
   With respect to the prosecutor’s octopus analogy, I
do not agree that the argument, as it was used in the
present case, was improper. It was fair argument for
the prosecutor to assert that, in the state’s view, the
defense strategy of accusing the police of misconduct
was merely an effort to divert the jury’s attention from
the real issue in the case, namely, the reason why the
defendant shot and killed the victim. The reference to
an octopus muddying the water by shooting ink into it
is a colorful one, but the prosecutor linked the reference
directly to a primary theory of the defense, namely, that
the police had coerced false statements from several
key witnesses in order to dispel the defendant’s claim
of self-defense, and then reasonably characterized that
defense theory as an attempt to focus the jury on the
conduct of the police and away from the conduct of the
defendant. Although I agree that the octopus analogy
would be inappropriate if untethered to the specific
facts of the case, the prosecutor’s use of the analogy
in the present case was a legitimate means of explaining
why, in the view of the state, the defense had sought
to impugn the integrity of the police. At the same time,
moreover, the prosecutor was careful to urge the jury
to evaluate the conduct of the police as well as the
conduct of the defendant.
   I also do not agree with the majority that the octopus
analogy, at least as it was presented to the jury, is
‘‘effectively similar’’ to the term ‘‘smoke and mirrors’’;
part II A 2 of the majority opinion; which this court has
disapproved. See, e.g., State v. Maguire, 310 Conn. 535,
557, 78 A.3d 828 (2013). As we explained in Maguire,
‘‘the prosecutor’s use of the term ‘smoke and mirrors’
. . . ‘implie[s], to whatever degree, that defense coun-
sel had not based his argument on fact or reason . . .
but had intended to mislead the jury by means of an
artfully deceptive argument.’ . . . Indeed . . . a pros-
ecutor who uses the [term] ‘smoke and mirrors’
‘implie[s] that the defendant’s attorney intended to
deceive and thereby impugn[s] the integrity of the
defendant’s attorney.’ ’’ (Citation omitted.) Id. When, as
in the present case, the octopus analogy is linked
directly to the facts underlying a theory of the defense,
the use of that analogy does not demean or disparage
the integrity or role of defense counsel but, rather,
serves to highlight what the state believes is a weakness
in the defense theory. See, e.g., State v. Salamon, 287
Conn. 509, 558, 949 A.2d 1092 (2008) (‘‘[t]here is a dis-
tinction between argument that disparages the integrity
or role of defense counsel and argument that disparages
a theory of defense’’ [internal quotation marks omit-
ted]).
   The prosecutor’s use of the term ‘‘shotgun approach’’
and ‘‘[y]ou shoot it against the wall, and you hope that
something will stick’’ is more problematic because that
language frequently is used, without reference or regard
to the actual facts, to disparage defense counsel. In the
present case, however, it appears that the prosecutor
used that terminology merely to underscore the fact
that, from the state’s perspective, the defendant’s claim
of police misconduct was a desperate and unavailing
attempt to shift responsibility away from the defendant
himself. Moreover, the reference was isolated and not
repeated.6 Although the ‘‘shotgun approach’’ argument
generally is inappropriate and should be avoided
because of the risk that it will be perceived by jurors
as an allegation by the prosecutor that defense counsel
is trying to deceive or confuse them, I cannot say that
it fell outside the bounds of fair commentary in the
present case in light of the context in which the argu-
ment was made.
  The majority next maintains that the prosecutor
improperly bolstered the credibility of a witness for the
state, Carlos Ayala, a jailhouse informant, during direct
examination. This alleged impropriety, which occurred
when the prosecutor was questioning Ayala about
whether the state had made any promises to him in
return for his testimony against the defendant, is based
on the following exchange between the prosecutor
and Ayala:
  ‘‘Q. What made you want to bring [information about
the defendant] to the attention of the [Office of the
State’s Attorney] or to law enforcement in general?
  ‘‘A. Maybe it could help my case.
  ‘‘Q. So that’s what you hoped was going to happen?
  ‘‘A. Yes, sir.
  ‘‘Q. Again, I’m going to tell you, because, if you want
to change your story, go ahead and change it. [There
are] no promises to you. Okay? Period and end of story.
Now, do you understand that?
  ‘‘A. Yes, sir.
   ‘‘Q. That’s one thing to hope that something’s going
to happen, and it’s another thing to be told or expected.
Did anybody give you any reason to expect something
good is going to happen with all your charges?
  ‘‘A. No, sir.
  ‘‘Q. You understand that?
  ‘‘A. Yes.’’ (Emphasis added.)
   In addition, the majority asserts that the following
related comments by the prosecutor during closing
argument also improperly bolstered Ayala’s credibility:
‘‘Ayala hopes he gets something for testifying? Sure he
does. Sure he does. But the point is the defendant admits
that he had the conversation with [Ayala], right, so that’s
a check one right there. The second thing is the state’s
not promising anything to . . . Ayala, and he made
that clear to you, and we make it clear to the jury.’’
(Emphasis added.)
  When considered in context, I do not believe that
the foregoing comments by the prosecutor improperly
bolstered Ayala’s credibility. Preliminarily, it bears not-
ing that, as the Appellate Court explained, ‘‘[b]efore
posing the questions [at issue] . . . the prosecutor
asked Ayala about all the criminal charges he had pend-
ing, including ‘some pretty serious charges.’ The prose-
cutor also asked him about his prior convictions and
the fact that he was on probation at that time. The
prosecutor then asked Ayala to explain how he had
come in contact with the [Office of the State’s Attorney]
regarding the defendant’s case. After Ayala explained
that he had contacted the [Office of the State’s Attorney]
and had met with a representative from that office, the
prosecutor asked him if he or anyone ‘from [that office]
ever discuss[ed] that [he] would get any benefit from
testifying in court today?’ Ayala responded, ‘No, sir.’
The prosecutor then asked, ‘All right. What were you
told about if you testified? Explain to the jury in your
own words:
  ‘A. Nothing is promised.
  ‘Q. Did I even discuss your cases?
  ‘A. No, sir.’ ’’ (Citation omitted.) State v. Albino,
supra, 130 Conn. App. 776–77. Thus, the record reflects
that Ayala initially testified, without any prompting, that
he had not been promised anything by the state.
  More importantly, the challenged statements were
not of sufficient import or consequence to implicate
the defendant’s due process right to a fair trial because
there is nothing in the record to suggest that the state
did, in fact, make any promises to Ayala in return for
his cooperation against the defendant. Indeed, the
defendant makes no such claim. There is no dispute,
therefore, about Ayala’s veracity with respect to his
testimony denying that the state had promised him any-
thing; his testimony on that matter was accurate. In
such circumstances, when the credibility of a witness
on a particular subject is not at issue, I do not see how
statements by the prosecutor essentially confirming the
veracity of that witness’ testimony on that very subject
can be considered bolstering that rises to the level of
prosecutorial overreaching. Thus, although the prose-
cutor’s comments might have been improper if made
under different circumstances, and although they were
technically objectionable in the present context, they
simply did not serve to reinforce Ayala’s credibility in
any material way. Moreover, we may presume that, if
defense counsel believed that the form of the prosecu-
tor’s questions was improper, she would have objected
to the questions, but she did not.
   The same is true with regard to the prosecutor’s clos-
ing argument. Although the statement ‘‘we make it clear
to the jury’’ was ill-advised, not all comments by a prose-
cutor that are objectionable or otherwise may be char-
acterized as injudicious or imprudent rise to the level
of impropriety.7 In the present case, the prosecutor’s
argument posed absolutely no risk of unfairness to the
defendant because the facts that the prosecutor sought
to make clear to the jury simply were not in dispute.
In such circumstances, there is insufficient reason to
conclude that the comment was improper.
  The majority also concludes that the prosecutor
improperly asserted, during closing argument, that, in
order for the jury to credit the defendant’s testimony
about the shooting, it would have to find that the testi-
mony of the various state’s witnesses was ‘‘wrong.’’ In
the majority’s view, this argument violated the rule that
we articulated in State v. Singh, 259 Conn. 693, 702,
712, 793 A.2d 226 (2002), barring a prosecutor from
compelling a witness, on cross-examination, to charac-
terize another witness’ version of the facts as a lie, and
then emphasizing that cross-examination testimony in
closing argument. I do not agree with the majority that
our holding in Singh should be extended to the circum-
stances of the present case.
   As this court explained in Singh, ‘‘[s]everal reasons
underlie the prohibition on such [questioning by the
prosecutor]. First, it is well established that determina-
tions of credibility are for the jury, and not for wit-
nesses. . . . Consequently, questions that ask a
defendant to comment on another witness’ veracity
invade the province of the jury. . . . Moreover, [a]s a
general rule, [such] questions have no probative value
and are improper and argumentative because they do
nothing to assist the jury in assessing witness credibility
in its fact-finding mission and in determining the ulti-
mate issue of guilt or innocence. . . .
   ‘‘Second, questions of this sort also create the risk
that the jury may conclude that, in order to [find] the
defendant [not guilty], it must find that the witness has
lied. . . . This risk is especially acute when the witness
is a government agent in a criminal case. . . . A wit-
ness’ testimony, however, can be unconvincing or
wholly or partially incorrect for a number of reasons
without any deliberate misrepresentation being
involved . . . such as misrecollection, failure of recol-
lection or other innocent reason.’’ (Citations omitted;
internal quotation marks omitted.) Id., 707–708. We fur-
ther concluded that, for similar reasons, it also is
improper for a prosecutor to require a witness to char-
acterize another witness’ testimony as wrong or mis-
taken. Id., 712. Because, however, no such questioning
occurred in the present case, these considerations are
wholly inapplicable.
   This court also observed in Singh that prosecutors
should ‘‘avoid statements to the effect that if the defen-
dant is innocent, the jury must conclude that witnesses
have lied. . . . The reason for this restriction is that
[t]his form of argument . . . involves a distortion of
the government’s burden of proof. . . . Moreover, like
the problem inherent in asking a defendant to comment
on the veracity of another witness, such arguments
preclude the possibility that the witness’ testimony con-
flicts with that of the defendant for a reason other than
deceit.’’ (Citations omitted; emphasis added; footnote
omitted; internal quotation marks omitted.) Id., 709–10.
We therefore stated that ‘‘closing arguments providing,
in essence, that in order to find the defendant not guilty,
the jury must find that witnesses had lied, are . . .
improper.’’ (Emphasis added.) Id., 712. Thus, in contrast
to the limitations that we placed on a prosecutor’s cross-
examination of a defense witness, which may not
include questions urging that witness to characterize
another witness’ testimony as a lie, mistaken or wrong,
our restriction on closing argument was limited to com-
ments by the prosecutor to the effect that, to find the
defendant not guilty, the jury must find that the state’s
witnesses had lied. At no time did the prosecutor in
the present case make this assertion; rather, he argued
that, to believe the defendant, it would be necessary
for the jury to find that the testimony of the state’s
witnesses—all of whom contradicted the defendant in
one or more material ways—was wrong. I see nothing
improper with this argument because it represented an
accurate statement of the case: either the jury believed
the state’s witnesses, all of whom supported the state’s
position that the defendant had murdered the victim,
or the jury believed the defendant, whose testimony
supported his contention that he had acted in self-
defense. Under the circumstances, it was not improper
for the prosecutor to characterize the jury’s task as
he did.
  The defendant’s final claim of impropriety involves
the prosecutor’s assertion that, upon consideration of
the evidence in light of the state’s burden of proof, the
jury had a duty to find the defendant guilty of murder.
This claim is predicated on the following argument by
the prosecutor: ‘‘[H]old the state . . . to our burden.
Evaluate our witnesses. Look at the evidence in this
case. Hold the state to it. But, if you do that, and you
do your duty as jurors, there’s only one conclusion you
can reach; not that it’s manslaughter in the first degree
or manslaughter in the second degree, but this is murder
and that it was not justified.’’ As the majority notes, the
prosecutor also argued to the jury that the defendant
was entitled to an acquittal if the jury believed that the
evidence indicated that he was acting justifiably in self-
defense. The majority acknowledges that ‘‘the particu-
lar comment in the present case was not improper’’;
part II A 4 of the majority opinion; and I agree with
that conclusion. The majority also states, however, that,
‘‘no doubt, ‘[t]here is perhaps a fine line between a
proper and improper ‘‘do your duty’’ argument.’ ’’ Id.,
quoting United States v. Sanchez, 176 F.3d 1214, 1225
(9th Cir. 1999). Although I do not dispute that an argu-
ment imploring the jury to do its duty could be couched
in terms that render such argument improper, I believe
that caution should be used in limiting the use of such
an argument because defense counsel themselves fre-
quently argue that, under the facts and circumstances
presented, the jury has a duty to find the defendant not
guilty. This argument by defense counsel is entirely
reasonable and fair, and can be very effective, because
it serves as a powerful reminder to jurors that they
have a sworn obligation to find the defendant not guilty
if the state has failed to meet its burden of proof. Thus,
whether made by the prosecutor or defense counsel,
the argument is perfectly proper when, as in the present
case, it is linked directly to the evidence.
   In sum, for the reasons set forth previously, I disagree
with the majority that the prosecutor’s statements and
conduct in the present case were improper. In reaching
its contrary conclusion, the majority disregards the
maxim that counsel are entitled to fair latitude during
closing argument. Of course, when a prosecutor’s con-
duct, in closing argument or otherwise, crosses the line
into impropriety, this court should not hesitate to char-
acterize that conduct as improper and to reverse a con-
viction that has been tainted by such conduct. Unfor-
tunately, as several recent cases reflect, prosecutorial
impropriety too often has resulted in the need for a
new trial. E.g., State v. Maguire, supra, 310 Conn. 562;
Adams v. Commissioner of Correction, 309 Conn. 359,
361, 390, 71 A.3d 512 (2013); State v. Santiago, 143
Conn. App. 26, 47, 51, 66 A.3d 520 (2013). But it is
one thing for this court to identify, rebuke and remedy
improper prosecutorial conduct, and it is something
quite different to engage in nitpicking or a hypertechni-
cal analysis of a prosecutor’s actions that only serves
to effectively confine the prosecutor to a rhetorical
straitjacket. Because I do not believe that the prosecu-
tor exceeded the bounds of propriety in the present
case, I concur in the judgment.
  1
    Under the circumstances of this case, I agree with the result that the
majority reaches in part I of its opinion.
  2
    The Appellate Court, like the majority, concluded that it was improper
for the prosecutor to assert in closing argument that, for the jury to believe
the defendant’s version of the events, it would have to find that the state’s
witnesses were ‘‘wrong.’’ State v. Albino, 130 Conn. App. 745, 769, 24 A.3d
602 (2011). Although the Appellate Court also determined that certain other
conduct by the prosecutor was improper, those determinations are not the
subject of the present appeal. See generally id., 758–77.
   3
     As the majority observes, the state acknowledged at oral argument before
this court that it was inappropriate for the prosecutor to argue that, although
the victim was alone when he approached the defendant and his confeder-
ates, the victim ‘‘won’t be alone anymore, because you’re going to get
this case.’’
   4
     I wish to emphasize that a prosecutor should be very careful to avoid
unnecessarily provocative language, and, as a general matter, I do not
endorse or encourage the particular rhetoric that the prosecutor employed
in the present case. Under the circumstances, however, and with due regard
for the fair latitude to which counsel are entitled during closing arguments,
I cannot agree that the challenged argument constituted prosecutorial over-
reaching.
   5
     Significantly, the prosecutor also made the following statement during
closing argument: ‘‘[T]he state does not ask for nor does it want your
sympathy for the loss of [the victim]. I want to make that clear. I want to
make it so clear that there can be no misconception here. Sympathy is an
emotion that has no place in this courtroom. What we ask, what we demand,
is that you use your reasoning skills, your intelligence, your common sense,
to evaluate the facts of this case, because, if you do that, you can conclude
one thing: that the defendant intentionally took the life of [the victim] and
that it was not justified either factually or legally. . . . Your recollection
of the evidence is what controls, and I want you to understand that closing
arguments are not evidence.’’ Although I agree with the majority that ‘‘[t]he
state cannot always remove the taint of improper argument simply by there-
after reciting a statement acknowledging the jury’s duty not to decide the
case on the basis of improper considerations’’; footnote 3 of the majority
opinion; such a statement is not insignificant when the challenged argument
by the prosecutor is only arguably or marginally objectionable. Even if the
comments at issue in the present case are viewed in the light most unfavor-
able to the state, the prosecutor’s admonition to the jury to decide the case
on the facts and not on the basis of sympathy for the victim undoubtedly
clarified any conceivable ambiguity with respect to the meaning or import
of the challenged comments.
   6
     The majority states that, ‘‘[i]n State v. Salamon, [supra, 287 Conn. 559],
we concluded that, ‘[a]lthough the term ‘‘smoke screen’’ is more problematic
[than ‘‘red herring’’] because it may be viewed as connoting an intent to
deceive; see [Webster’s Third New International Dictionary] (defining
‘‘smoke screen’’ as ‘‘something designed to obscure, confuse or mislead’’);
we cannot say that the use of that term, which was isolated, rises to the
level of an impropriety.’ In retrospect, it appears that we conflated the
questions of whether the statement was improper and whether the impropri-
ety deprived the defendant of a fair trial. Under the latter, we consider the
frequency of the impropriety as one factor. See State v. Warholic, 278 Conn.
354, 396, 897 A.2d 569 (2006); cf. State v. Outing, 298 Conn. 34, 85, 3 A.3d
1 (2010) (expressing disapproval of prosecutor’s use of terms smoke screen
or smoke and mirrors ‘even as an isolated reference’), cert. denied,        U.S.
     , 131 S. Ct. 1479, 179 L. Ed. 2d 316 (2011).’’ Footnote 6 of the majority
opinion. I disagree with the majority’s assertion, which, of course, is mere
dictum, because the term ‘‘smoke and mirrors’’ was not used by the prosecu-
tor in the present case. As this court repeatedly has stated, not ‘‘every use
of rhetorical language or device [by the prosecutor] is improper. . . . The
occasional use of rhetorical devices is simply fair argument.’’ (Emphasis
added; internal quotation marks omitted.) State v. Medrano, supra, 308 Conn.
611. Thus, a certain term or rhetorical flourish may not be improper if used
in isolation or when viewed in a particular context, but it may rise to the
level of an impropriety if used excessively or in a context that renders it
inappropriate. Indeed, the use of particular language may be improper in
some or even many cases, but, when considered in the context of a particular
case, the language may be so innocuous or inoffensive that it is not improper
as used. Indeed, in Salamon, after observing that ‘‘not every use of rhetorical
language is improper’’; State v. Salamon, supra, 558; we explained, with
respect to the prosecutor’s use of the term ‘‘smoke screen,’’ that the relevant
portion of the prosecutor’s argument ‘‘reasonably may be characterized as
peripheral, inconclusive or unimportant.’’ Id., 559. We therefore concluded
that the isolated use of the term, when viewed in the broader context of
the argument as a whole, did not rise to the level of an impropriety. Id.
Because I believe that our analysis in Salamon was correct, I disagree with
the majority’s contention that, in Salamon, we were required to determine
that the use of the term ‘‘smoke screen’’ was improper but that it did not
deprive the defendant in that case of a fair trial. Under the majority’s
approach, this court was obligated to address the second prong of the due
process test, that is, the extent of the harm resulting from the challenged
argument, even though we reasonably concluded that, under the circum-
stances in which that argument was made, it simply was not improper in
the first place. I see no logical reason for this methodology.
   7
     Only conduct by a prosecutor that creates some possible risk of a due
process violation reaches the threshold of prosecutorial impropriety. Other
conduct does not, even though it may be objectionable. For example, it is
‘‘improper,’’ in the sense that it is objectionable, for a prosecutor to question a
state’s witness in a leading manner. In the absence of special circumstances,
however, leading questions do not implicate the fundamental fairness of a
trial, and, consequently, they are not improper in a constitutional sense,
that is, they do not give rise to due process concerns.